DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

Claims Status

3.	The response filed on 10/11/2022 has been entered and made of record.
4.	Claims 1, 6, 7, 8, 10, 15, 16 and 17 have been amended.
5.	Claims 19-20 have been added.
6.	Claims 1-20 are currently pending.

Response to Arguments
7.	The applicant's arguments filed on 10/11/2020 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims. Although a new ground of mappings has been used to address additional limitations that have been added to independent claims, a response is considered necessary for several of applicant’s arguments/remarks since the cited references, in particular Halcrow reference will continue to be used to meet new claimed limitations.
Regarding claims 1 and 10, the applicant argued that none of Halcrow does not disclose the step of “displaying the indication of the quality of connection includes displaying comments from users of the set of mobile devices reflecting experience connecting to the set of network access points”. (Applicant, page 8-9, Remarks Made in an Amendment dated 10/11/2022).
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
Applicant’s arguments is specifically based on Halcrow’s Fig. 6B as:
“Halcrow displays technical details on the available hotspots such as the hotspot name and address 660, a driving or walking directions 670 and performance metrics 675 and Halcrow does not teach or suggest displaying comments from users of the set of mobile devices reflecting experience connecting to the set of network access points as recited in amended independent claim 1 and as illustrated in Fig. 3 of the present disclosure”.
Halcrow’s fig. 6B only (without text paragraphs), it is true that Halcrow does not appear to teach or suggest displaying comments from users of the set of mobile devices reflecting experience connecting to the set of network access points as recited in amended independent claim. However, Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
As a support of evidence (according to the text), Halcrow also discloses:
“When the Provider later receives a request from a user searching for hotpots within a particular geographic location, the Provider converts the received address (geographic location) into its GPS coordinate and determines which acceptable entries of the multiple entries have a GPS coordinate (and therefore geographic location) within a given range of the particular GPS coordinate (geographic location) received from the requesting user. The Provider then provides an output of the acceptable entries to the user. In addition to the street address, the presented information may include distance from the user's current location, driving/walking directions, and/or a map of the location and performance metrics, such as such as quality of service (QoS) and connection speeds. These metrics are detected from actual connection of a mapping device to the local WIFI-hotspot to retrieve hotspot connection data. In one embodiment, the user is able to specify within the request certain preferences for performance metrics and location criteria desired for the hotspot the user wishes to locate. The Provider may then return only hotspots in the geographic location that satisfies these metrics and criteria” (paragraph[0035]). 
“As utilized herein, the performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot. Other metrics may be “cost” associated, such as pre-pay, pay-as-you-use, free access, and/or subscription only access, for example. Additional metrics including date/time of discovery of hotspot (i.e., first mapping in HLD), date of last update, historical user ratings, and others may be included” (paragraph[0063]). 
“In the illustrative embodiment, a topographical view (street map) 655 of available hotspots surrounding the user entered address may also be generated. In the topographical view of a region, the hotspots can then be represented according to their overall quality, perhaps through color coding or other methods by which such information is displayed. Hotspots may also be displayed with a hidden text output of the QoS data, which is revealed when the user moves the cursor over the area ” (paragraph[0076]). 
Accordingly, a clear interpretation of Halcrow discloses:
(1) provider provides an output (a map) comprising a set of hotspots displaying distance and overall quality with respect to the specific location of the user (performance metrics such as user ratings reflecting experience connecting to the hotspot); 
(2) the hotspots can be represented according to their overall quality through color coding; and
(3) hotspots may also be displayed with a hidden text output of the QoS data (user ratings/comments) which is revealed when the user moves the cursor over the area.
Undeniably, “hidden text output of the QoS data” can be interpreted as “displaying comments from users of the set of mobile devices reflecting experience”. Therefore, it is clear that cited prior art-Halcrow  still teaches “displaying the indication of the quality of connection includes displaying comments from users of the set of mobile devices reflecting experience connecting to the set of network access points”.
Therefore, in view of above, while Applicant’s remarks and arguments have been considered, they are not persuasive. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	Claims 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 13, 14, 15 and 18  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halcrow et al.(US 2007/0167173 A1), hereinafter “Halcrow” in view of Fok et al. (US 2006/0203738 A1), hereinafter “Fok” in view of Karaoguz et al. (US 2004/0203890 A1), hereinafter “Karaoguz”.
Regarding claim 1, Halcrow discloses a method/a system for improving wireless connectivity to the Internet (Fig. 1-7, Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034]-[0035] [0055]-[0057], [0063], [0071]-[0076]; a method for efficiently generating a substantially accurate list of available hotspots) comprising/configured to:
receiving, from a set of mobile devices (Fig. 1, mobile devices 111-110), data indicative of quality of connection experienced by the set of mobile devices (Figs. 1, 3A, 4A, 5A, paragraphs [0055], [0057]; performance metrics of hotspots within geographic locations), associated with a set of network access points (Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034], [0063]; minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot)and 
displaying a map (Figs. 6A-6C, 7) comprising a set of network access point indicators (Figs. 1, 3A, 4A, 5A, 6B paragraph[0035]; map of the location and performance metrics), wherein each of the network access point indicators is displayed at a location on the map (Figs. 1, 3A, 4A, 5A, 6B paragraph[0035]; a map of the location and performance metrics, such as such as quality of service (QoS) and connection speeds) relative to a first location(Figs. 1, 3A, 4A, 5A, 6B paragraph [0035]; hotspots in the geographic location that satisfies these metrics and criteria), and wherein the first location corresponds to a location of a particular mobile device to be connected (Figs. 1, 3A, 4A, 5A, 6B paragraphs [0034]-[0035] [0055]-[0057], [0063], [0071]-[0076]; distance and overall quality with respect to the specific location of the user)and wherein each of the network access point indicators reflects an indication of the quality of connection from the first location and associated with a corresponding one of the set of network access points (Figs. 1, 6A-6C, paragraph[0035]; metrics detected from actual connection of a mapping device to the local WIFI-hotspot to retrieve hotspot connection data), and wherein displaying the indication of the quality of connection includes displaying comments from users of the set of mobile devices (Figs. 6A-6C, paragraphs [0035], [0076]; hotspots displayed with a hidden text output of the QoS data) reflecting experience connecting to the set of network access points (Figs. 6A-6C, paragraphs [0035], [0076]; which is revealed when the user moves the cursor over the area).
While Halcrow implicitly refers to the data indicative of quality of connection is based on a success rate of the hotspot (paragraphs [0034], [0035], [0063]; wireless signal attenuation characteristics & quality, strength, and usability of a hotspot) and a duration of one or more phases during a connection process between the set of mobile devices and the set of network access points (paragraphs [0034], [0035], [0063]; minimum, maximum and average latency; a map of the location and performance metrics, such as quality of service (QoS) and connection speeds), Fok from the same or similar field of endeavor discloses the data indicative of quality of connection is based on a success rate during a connection process (Fig. 1-3, paragraphs [0057], [0063], [0066]; an access attempt comprises a sequence of communication messages that include a second type of radio connection request message having a registration as the establishment cause and followed by one of a connection management service request signaling message or a setup signaling message) between at least one mobile device included in the set of mobile devices and at least one network access point included in the set of network access points or a duration of one or more phases during the connection process(Fig. 1-3, paragraphs [0057], [0063], [0066]; position information 90 may further include an identification of other network components having known locations, such as BTS 72, with which the respective wireless device 12,14,16,17,18 is in communication to thereby provide information about a relative position of the wireless device).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “the data indicative of quality of connection is based on a success rate during a connection process between at least one mobile device included in the set of mobile devices and at least one network access point included in the set of network access points or a duration of one or more phases during the connection process” as taught by Fok, in the system of Halcrow, so that it would provide a method of determining a connection quality between  a wireless device and a wireless network based on standard over-the air communications messages (Fok, paragraph [0004]).
Assuming Arguendo that Halcrow in view of Fok do not explicitly disclose or strongly suggest: selectively connecting a particular mobile device located at the first location to at least one of the network access points, Karaoguz from the same or similar field of endeavor discloses selectively connecting (Fig. 4, paragraphs [0035], [0036], a user can make an educated determination as to the optimum hotspot for the user)the particular mobile device to at least one of the network access points (Fig. 4, paragraphs [0035], [0036], if the position of the user is known more precisely through the use of a global positioning system, then information can be provided giving directions and/or a map to the location of a hotspot, in step 403; additionally, range information may also be included in the information about nearby hotspot locations, such that data about all hotspots within a certain range is sent and the results may be filtered by capabilities).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “selectively connecting the particular mobile device to at least one of the network access points” as taught by Karaoguz, in the combined system of Halcrow and Fok, so that it would provide the services offered by a hotspot without having to login to the hotspot and ways of filtering advertisements received to prevent the user from being inundated with unwanted data (Karaoguz, paragraph [0008]).

Regarding claim 2, Halcrow discloses selectively transmitting, based on a user interaction with the displayed map (Figs. 4A-4B, 6A), data that helps to connect the particular mobile device to at least one of the network access points (Figs. 4A-4B, 6A, paragraphs [0070], [0072]; parameters entered by the user (i.e., preferences)).

Regarding claim 3, Halcrow discloses the received data is associated with data acquired by one or more mobile devices other than the particular mobile device (Figs. 1, 3A-3B, 4A-4B, 5A-5B, 6B, paragraphs [0055], [0057]; information/data along with the associated GPS coordinates as hotspot operability/availability transmission).

Regarding claim 4, Halcrow discloses the indication of the quality of connection is an indication of network bandwidth (paragraphs [0054], [0063]; performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot).

Regarding claim 5, Halcrow discloses the indication of the quality of connection is determined based on one or more of a received signal strength indication, a number of occupied IP addresses, a data speed, a rate of connection drops, or a ping delay (paragraphs [0054], [0063]; performance metrics refer to the bandwidth; availability (time of day, for example); minimum, maximum, and average latency, range from access point; wireless signal attenuation characteristics; and other similar type parameters that define the quality, strength, and usability of a hotspot).

Regarding claim 6, Halcrow discloses providing the indication of the quality of connection comprises displaying each of the network access point indicators with color associated with the quality of connection associated with the corresponding one of the set of network access points (paragraph [0076]; color coding or other methods by which such information is displayed).

Regarding claim 9, Halcrow discloses displaying additional information on the map regarding the set of network access points based on a selection of one of the network access point indicators (paragraphs [0054], [0063]; other metrics may be “cost” associated, such as pre-pay, pay-as-you-use, free access, and/or subscription only access, for example; additional metrics including date/time of discovery of hotspot (i.e., first mapping in HLD), date of last update, historical user ratings, and others may be included).

Regarding claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 19, Halcrow discloses at least one of the comments includes an identifier of a respective user that wrote the at least one comment (paragraphs [0055], [0057]; configuration parameters of the user's mobile device and establishes a “mapper” account; advertised incentive to the user once the information is received from the user's mapping device).

Regarding claim 20, Halcrow discloses the comments are accessible by clicking on a network access point indicator associated with a particular access point of interest (paragraphs [0063], [0076]; displayed with a hidden text output of the QoS data, which is revealed when the user moves the cursor over the area).

10.	Claims 7, 8, 16 and 17  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halcrow et al.(US 2007/0167173 A1), hereinafter “Halcrow” in view of Fok et al. (US 2006/0203738 A1), hereinafter “Fok” in view of Karaoguz et al. (US 2004/0203890 A1), hereinafter “Karaoguz”  in view of Hussa (US 2004/0156372 A1), hereinafter “Hussa”.
Regarding claim 7, Halcrow in view of Fok and Karaoguz disclose the method according to claim 1.
While Halcrow in view of Fok and Karaoguz implicitly refer to “providing the indication of the quality of connection comprises displaying a number associated with the quality of connection of each of the set of network access points”, Hussa from the same or similar field of endeavor discloses providing the indication of the quality of connection comprises displaying a number associated with the quality of connection of each of the set of network access points (Fig. 2, paragraphs [0029], [0030]; key figure indicating the rank order of the said access points i.e. calculated based on several attributes related to the access point, such as the distance from the terminal and the current load of the access point).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “providing the indication of the quality of connection comprises displaying a number associated with the quality of connection of each of the set of network access points” as taught by Hussa, in the combined system of Halcrow, Fok and Karaoguz, so that it would provide the provision of location services for users of mobile communication network (Hussa, paragraph [0003]).

Regarding claim 8, Halcrow in view of Fok and Karaoguz disclose the method according to claim 1.
While Halcrow in view of Fok and Karaoguz implicitly refer to “providing the indication of the quality of connection comprises displaying a rank associated with the quality of connection of each of the set of network access points”, Hussa from the same or similar field of endeavor discloses providing the indication of the quality of connection comprises displaying a rank associated with the quality of connection of each of the set of network access points (Fig. 2, paragraphs [0029], [0030]; key figure indicating the rank order of the said access points i.e. calculated based on several attributes related to the access point, such as the distance from the terminal and the current load of the access point).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of invention was made to provide “providing the indication of the quality of connection comprises displaying a rank associated with the quality of connection of each of the set of network access points” as taught by Hussa, in the combined system of Halcrow, Fok and Karaoguz, so that it would provide the provision of location services for users of mobile communication network (Hussa, paragraph [0003]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.

Citations of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• SOLARINO (US 2014/0123047 A1) entitled: "COMPUTER SYSTEM FOR DISPLAYING INDICATORS ON A MAP"
• Bluestone et al. (US 8,200,773 B2) entitled: "CLIENT-SIDE NETWORK ACCESS POLICIES AND MANAGEMENT APPLICATIONS"
• Jaynes et al. (US 7,978,665 B1) entitled: "SYSTEMS AND METHODS FOR PROVIDING CONNECTION STATUS AND LOCATION INFORMATION IN A WIRELESS NETWORKING ENVIRONMENT"
• Banga et al. (US 2008/0262901 A1) entitled: "SYSTEMS AND METHOD OF NETWORK OPERATION AND INFORMATION PROCESSING, INCLUDING DATA ACQUISITION, PROCESSING AND PROVISION, INCLUDING DATA ACQUISITION, PROCESSING AND PROVISION AND/OR INTEROPERABILITY FEATURES"
• Sievers et al. (US 2008/0003991 A1) entitled: "SYSTEMS AND METHODS FOR APPLICATION PROGRAM AND APPLICATION PROGRAM UPDATE DEPLOYMENT TO A MOBILE DEVICE"
• Hall et al. (US 2008/0005238 A1) entitled: "ROAMING CONSISTENT USER REPRESENTATION INFORMATION ACROSS DEVICES AND APPLICATIONS"
• Ammon et al. (US 2003/0217289 A1) entitled: "METHOD AND SYSTEM FOR WIRELESS INTRUSION DETECTION"

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414